DETAILED ACTION
Election/Restrictions
Claims 1-4, 7, 11, and 15-20 are found allowable. Thus, the election of species requirement set forth in the Office action mailed on 11/14/2019 has been reconsidered in view of the allowability of the claims to the elected species (elected without traverse). The election of species requirement of 11/14/2019 is hereby withdrawn and all species have been fully examined for patentability under 37 CFR 1.104.
In view of the above noted withdrawal of the species election requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims 5-6, 8-10, and 12-14: rejoin. 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The claims were previously found obvious over Frank et al. (US 2012/0094834 A1) in view of Abraao et al. (WO 94/06732). Frank et al. discloses a seed treatment composition having a carrier substance like peptone co-formulated with Component I which comprises B. subtilis strain and/or its mutant and/or an extract or supernatant or metabolite thereof, and Component II which comprises an active compound such a fungicide. Frank et al. is different from the claimed invention in that peptone is not disclosed in an amount sufficient to inhibit an antimicrobial activity of one or more antimicrobial compounds (upon reconsideration, Abrao et al. is also found not to teach said amount). In addition, Applicant’s argument that Frank et al. does not teach the negative limitation “wherein said one or more beneficial microorganisms are not embedded in and/or adsorbed to the surface of a particulate carrier comprising said peptone” is found persuasive. Hence, the rejections of record have been withdrawn.
The rejections under 35 USC 112(a) has also been withdrawn because the negative limitation does have support in the Specification.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Claims 1-20 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE F PAGUIO FRISING whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michelle F. Paguio Frising/Primary Examiner, Art Unit 1651